Citation Nr: 0512016	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the grant of service connection for metastatic 
bronchogenic carcinoma (lung cancer) based on accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1969, with service in the Republic of Vietnam.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO granted service 
connection for the cause of the veteran's death and awarded 
eligibility for 38 U.S.C. Chapter 35 benefits, effective from 
February 1, 2002.  During the current appeal, and 
specifically by a May 2003 rating action, the RO assigned an 
effective date of January 1, 2002.  Based upon contentions 
made by the appellant following receipt of notification of 
the February 2002 and May 2003 decisions, the issue on appeal 
has been characterized as entitlement to an effective date 
earlier than January 1, 2002 for the grant of service 
connection for metastatic bronchogenic carcinoma based on 
accrued benefits.  


FINDINGS OF FACT

1.  On September 5, 2001, the RO received an application from 
the veteran claiming entitlement to service connection for 
lung cancer. 

2.  The veteran was diagnosed with lung cancer in August 2001 
by a private medical provider.

3.  In September 2001, the RO denied service connection for 
lung cancer.  

4.  The veteran died in January 2002.

5.  In February 2002, the RO granted service connection for 
lung cancer on an accrued basis, effective January 1, 2002, 
the enactment date of a liberalizing law.  

6.  The appellant appealed the RO's February 2002 assignment 
of the January 1, 2002, effective date for accrued benefit 
purposes.

7.  It is factually ascertainable that service connection for 
lung cancer was warranted on a direct basis at the time the 
RO received the veteran's original claim on September 5, 
2001.    


CONCLUSION OF LAW

An effective date of September 5, 2001, for service 
connection for lung cancer, for accrued benefit purposes, is 
warranted.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 2002); 
38 C.F.R. § 3.400, 3.57, 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 5, 2001, the RO received a claim from the 
veteran requesting service connection for lung cancer.  The 
veteran provided an August 2001 private medical opinion 
confirming that he had been recently diagnosed with lung 
cancer.  The private physician indicated that the veteran had 
reported a history that he had been exposed to Agent Orange 
during service, and that he was not a smoker.  

By a rating action dated on September 15, 2001, the RO denied 
the issue of entitlement to service connection for metastatic 
bronchogenic carcinoma on the basis that evidence of record 
indicated that the veteran's lung cancer was first diagnosed 
in August 2001, more than 30 years after his last possible 
date of exposure to Agent Orange (which was defined as 
August 25, 1969, his last date of active military duty).  The 
RO explained that the law existent at the time of the 
September 2001 decision stipulated that the disability had to 
be manifested within 30 years after the date of last possible 
exposure to herbicides.  

In a statement received at the RO on September 28, 2001, the 
veteran's wife asserted that the veteran might have had lung 
cancer prior to its initial detection in 2001, which would 
have been within the 30-year presumptive period.  In a letter 
dated in October 2001, the RO notified the veteran of the 
denial of his service connection claim.  In January 2002, the 
veteran died.  According to the certificate of death, the 
coroner noted that lung cancer was the immediate cause of 
death.  

As the Board has previously noted, by a February 2002 rating 
action, the RO granted service connection for the cause of 
the veteran's death and awarded eligibility for 38 U.S.C. 
Chapter 35 benefits, effective from February 1, 2002.  
Thereafter, by a May 2003 rating action, the RO assigned an 
effective date of January 1, 2002.  

As noted in the statement of the case issued in May 2003, the 
Veteran Education And Benefits Expansion Act of 2000 (and, in 
particular, Section 201 of Public Law 107-103) eliminated the 
requirement that respiratory cancer (e.g., cancers of the 
lung) become manifest within 30 years of the veteran's 
departure from Vietnam to qualify for the presumption of 
service connection based on exposure to herbicides such as 
Agent Orange during such foreign service.  The effective date 
of the new law is January 1, 2002.  According to the 
pertinent regulation, where compensation is awarded or 
increased based upon a liberalizing law, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2004).  

At the personal hearing conducted via videoconferencing in 
February 2004, the appellant, and her representative, 
testified that a possibility existed that the veteran's lung 
cancer existed "within the 30 year window."  Hearing 
transcript (T.) at 3-28.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expenses of the veteran's last sickness 
and burial.  38 U.S.C.A. § 5121(a)(5).  Applications for 
accrued benefits must be filed within one year after the date 
of death, as it was in this case.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  In order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death, as was also true in this 
case.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

In this case, the date of receipt of the original claim for 
service connection is September 5, 2001.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  An appellant may also prove a claim for service 
connection on a direct basis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that an effective date of September 5, 2001, 
for lung cancer on an accrued basis is warranted.  
Summarizing the private physician's August 2001 opinion, the 
Board finds that the physician linked the veteran's lung 
cancer directly to the exposure to Agent Orange during 
service.  The Board finds the August 2001 private medical 
opinion credible because it is based on an accurate history 
of the veteran's service in the Republic of Vietnam, and 
exposure to Agent Orange is conceded. 

Given that service connection has been shown by direct 
causation, the regulations regarding presumptive service 
connection need not be considered.  

As noted, the effective date of an award of compensation 
based on original claim (received beyond one year after 
service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The original claim was received by VA on September 5, 2001, 
over 30 years after the veteran was discharged from service.  
Thus, by law, September 5, 2001, is the earliest date that an 
award of service connection may be assigned in this case.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The private 
physician noted in the August 2001 letter that she had 
treated the veteran for many years and that he had recently 
been diagnosed with lung cancer.  

The appellant has also reported that the veteran was first 
diagnosed with lung cancer in August 2001.  The original 
claim for service connection was filed on September 5, 2001.  
Thus, an effective date cannot be assigned prior to this 
date.

The Board notes that the appellant has also remarked that the 
effective date should date back to service.  The evidence of 
record, however, does not show that the veteran was diagnosed 
with lung cancer prior to August 2001 or that a claim for 
service connection had been filed prior to September 5, 2001.  

Here, the Board notes that, although the appellant is 
competent to testify as to symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  As the 
appellant has not shown she has any such specialized 
experience or training, her contention lacks probative weight 
in comparison to the medical evidence of record.

Moreover, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
There is no provision in the law for awarding an earlier 
effective date based on the assertion that the disability 
existed before the claim was filed, other than the basis 
cited above.  The fact that the veteran may have had lung 
cancer prior to August 2001, when it was diagnosed, is 
irrelevant.  The record does not include any communication 
from the appellant, veteran, or a representative, received 
prior to September 5, 2001, that may reasonably be construed 
as a claim seeking service connection for lung cancer.  

The appellant noted in the substantive appeal, receive in 
June 2003, that the veteran died (January 2002) five months 
after being diagnosed with terminal lung cancer.  She also 
recalled that the veteran had treated with VA prior to 
September 2001 for exposure to Agent Orange.  The Board notes 
that the evidence of record shows that VA treated the veteran 
in the early to mid-1990s for respiratory complaints.  These 
records, however, are negative for findings of lung cancer.  

Thus, entitlement to an earlier effective date for the grant 
of entitlement to service connection for lung cancer, for 
accrued benefit purposes, is granted from September 5, 2001, 
but not earlier. 

In this case, the Board's decision is based on when the 
veteran filed his original claim for service connection on 
September 5, 2001, not the two year limit under 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000 (2004).  While VA has a duty to 
assist an appellant with a claim for benefits, an appellant 
in the act of filing a claim must take the first step.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The evidence of record does not document that the veteran had 
filed a claim for entitlement to service connection for lung 
cancer prior to September 5, 2001.  Without such 
documentation, the facts alleged do not meet the criteria in 
the law or regulations.  

For the reasons stated above, an effective date of September 
5, 2001, but no earlier, is warranted for the grant of 
service connection for lung cancer, for accrued benefit 
purposes.

The Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Various VA notices have informed the appellant of all 
applicable laws and regulations, what types of evidence are 
needed to support her claim, who is responsible for securing 
specific items, and the need for any other evidence that the 
appellant may have in her possession.  The VA's thorough 
notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  

There can be no harm to the appellant, as the VA has made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Thus, the VA has satisfied its 
"duty to notify" the appellant.  The VA has undertaken all 
reasonable efforts to assist the appellant in securing all 
evidence and has satisfied its duty to assist under the VCAA.  
The Board finds that both the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for metastatic bronchogenic 
carcinoma, effective September 5, 2001, for accrued benefit 
purposes, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


